Per Curiam. Daniel Eugene Remeta was sentenced to death by the Crawford County Circuit Court on May 5, 1987. Remeta is apparently in the Florida Penitentiary where he is on death row. Remeta has petitioned us to allow him to dismiss his appeal and be executed. He asks his court appointed attorney, J. Randolph Shock, be dismissed. Mr. Shock asks for directions.  In Collins v. State, 261 Ark. 195, 548 S.W.2d 106 (1977), we upheld Arkansas’ capital felony law. One question to be resolved was regarding the absence of a provision for mandatory appellate review. In Collins we implied that the death penalty would not be imposed without an appeal or a knowing and intelligent waiver of appeal by the defendant.  This matter is remanded for the trial court to determine, in his discretion, if the petitioner knowingly and intelligently waives his appeal. The judge is authorized to conduct any hearing necessary to arrive at a decision. Court appointed counsel will remain attorney of record until relieved. The execution of the death penalty is stayed pending this hearing.